          Case 1:11-cr-00605-RJS Document 171 Filed 08/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

         -v-
                                                               No. 11-cr-605 (RJS)
RANDY WASHINGTON,                                                   ORDER

                               Defendant.



RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of a letter from Defendant, dated August 9, 2020 but not received

in chambers until August 27, 2020, suggesting that he has exhausted his remedies as required to

move for compassionate release under the First Step Act of 2018, 18 U.S.C. § 3582(c)(1)(A).

(Doc. No. 170.) Defendant also states his belief that the First Step Act’s provisions relating to

mandatory minimum penalties pursuant to 21 U.S.C. § 851 are applicable to his compassionate

release motion.    IT IS HEREBY ORDERED that the government shall file a response to

Defendant’s letter no later than September 4, 2020.

SO ORDERED.

Dated:          August 28, 2020
                New York, New York

                                                      RICHARD J. SULLIVAN
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation
